Case 7:19-cv-00027-O-BP Document 25 Filed 01/28/21                 Page 1 of 1 PageID 1427



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 GREGORY WAYNE CULLAR,                           §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §   Civil Action No. 7:19-cv-00027-O-BP
                                                 §
 ANDREW M. SAUL, Commissioner of                 §
 Social Security Administration,                 §
                                                 §
         Defendant.                              §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 24), issued on January 8, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court GRANTS Plaintiff’s Motion & Brief for Attorney Fees Pursuant

to 42 U.S.C. § 406(b) (ECF No. 22), AWARDS David F. Chermol, Esq., attorney fees in the

amount of $20,339.50 under 42 U.S.C. § 406(b), ORDERS the Commissioner to certify and

disburse this amount from Plaintiff’s past-due benefits to Plaintiff’s counsel, and ORDERS

Plaintiff’s counsel to promptly return to Plaintiff the $8,106.00 attorney fee award previously

entered under the Equal Access to Justice Act.

        SO ORDERED on this 28th day of January, 2021.


                                                       _____________________________________
                                                       Reed O’Connor
                                                 1     UNITED STATES DISTRICT JUDGE
